Mr. Justice Gridley delivered the opinion of the court. 2. Judgment, § 343*—what are requisites of hill to impeach judgment. A bill to impeach a judgment or decree for fraud must substantially state the facts relied on as constituting the fraud. 3. Fraud, § 72*—what are requisites of allegations setting up. The party alleging fraud must set forth in his pleadings the facts relied upon to show same, and mere conclusions of the pleader without averments of the facts will not support an allegation of fraud. 4. Judgment, § 321*—when may he annulled for fraud. While a court of equity may annul a judgment or decree obtained by fraud, to justify the exercise of the power it must be made clearly to appear that the judgment or decree has no other foundation than fraud. 5. Divobce, § 61*—when decree not set aside at the instance of successful party. A decree of divorce rendered in favor of the complainant upon her allegations and proof of extreme and repeated cruelty will not be set aside on a bill in the nature of a bill of review by such complainant setting forth that the grounds upon which said decree of divorce was based, and her testimony in support thereof were in fact true, but that she was induced to institute such proceeding through the fraud of the defendant. 6. Divobce, § 59a*—when allegations of hill of revieio insufficient. Allegations in a bill in the nature of a bill of review to set aside a decree of divorce rendered in favor of the complainant in a suit instituted by her to the effect that at the time of the institution of such proceedings she was in pecuniary distress and suffered vexation and annoyance by the acts of defendant, held insufficient to show such coercion, duress and undue influence on the part of the defendant as to justify the relief sought. 7. Equity, § 560*—when hill to set aside decree fails to explain laches. A bill to impeach a decree of divorce entered in favor of the complainant in a suit instituted by her, on the ground that such proceeding was instituted through the fraud, coercion and undue influence of the defendant, held insufficient to explain a delay of nearly a year in filing a bill to impeach said decree.